                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 14-cr-20082-TGB-MJH

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 ROSCOE BENTON III                                       18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
               a release plan is established, appropriate travel arrangements are made,

               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

       տ       There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

տ The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

տ probation or տ supervised release of ________ months (not to exceed the unserved

portion of the original term of imprisonment).

       տ The defendant’s previously imposed conditions of supervised release apply to

       the “special term” of supervision; or


                                          2
               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ
✔ FACTORS CONSIDERED (Optional)

 See attached addendum. Additionally, Motion for Default Judgment (ECF No. 140) is DENIED
as moot.




                                                 3
տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

         IT IS SO ORDERED.

:

                                                s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE


Dated:    May 7, 2021




                                                4
      In determining whether Mr. Benton is eligible for compassionate
release under 18 U.S.C. § 3582(c), the Court must determine (1) whether
he has exhausted his administrative remedies, (2) whether there are
“extraordinary and compelling reasons” to warrant his release, and (3)
whether his release would be consistent with the factors set forth in §
3553(a). While there is “lingering ambiguity” as to whether Mr. Benton
exhausted his administrative remedies, the government does not
challenge his motion on this ground.1 ECF No. 139, PageID.3492. The
government also concedes, and the Court agrees, that he has
“extraordinary and compelling reasons” warranting release: his obesity,
asthma, and hypertension make it more likely he could get severely ill
from COVID-19 if he were to contract the disease. Id. at PageID.3497; see
also Centers for Disease Control, People with Certain Medical Conditions
(April 16, 2021), https://perma.cc/N8XL-V3RL.

      However, most of the factors under § 3553(a) counsel against
granting this motion. Regarding the nature and circumstances of the
offense, Mr. Benton’s crimes are financial in nature, but at a significant
scale. He and his codefendant received close to $400,000 in insurance
proceeds under false pretenses in connection with a bankruptcy fraud
scheme. The goals of imposing a just sentence and encouraging respect
for the law, given the scope of the conduct and Mr. Benton’s actions over
the pendency of his case, were closely considered in determining the
original sentence term. These reasons specifically informed the Court’s
decision not to impose a shorter sentence or even probation as advocated
by Mr. Benton at his sentencing hearing, and this is the factor that
weighs most heavily in the decision to deny the motion.

      As to the goal of deterrence, it is true that Mr. Benton has served
roughly 40 months of his 48-month sentence, or 83%, with a projected
release date of December 14, 2021. Early release would not therefore
result in a large reduction in his sentence, nor would it lead to a
sentencing disparity with his codefendant, who served a 24-month
sentence. This factor does not weigh heavily against granting release.

1The Court notes that the government did timely file a supplemental
brief as requested in this matter, so Mr. Benton’s Motion for Default
Judgment (ECF No. 140) is denied as moot.
                                    1
      But as to the goal of protecting the public from further crimes, the
Court finds troubling Mr. Benton’s lack of remorse and lack of acceptance
of responsibility regarding some of his actions. He indicated at sentencing
that, regarding the jury’s guilty verdict, he “respect[ed] that and . . .
accept[ed] responsibility for that.” Tr. 5/5/2016, ECF No. 96,
PageID.1694. But between the date of his conviction and his sentence,
Mr. Benton perpetrated a new scheme on the bankruptcy court, filing a
false affidavit seeking to undermine his conviction by asserting that the
bankruptcy proceeding in connection with which he found guilty of
committing fraud was somehow invalid. Id. at PageID.1933-35. Another
consideration under this factor is Mr. Benton’s failure to report to serve
his sentence after being notified of his reporting date. Mr. Benton not
only absconded, he attempted to avoid being held accountable by denying
his identity when he was arrested on the Court’s bench warrant for
failure to appear. See ECF Nos. 122-24. This factor therefore weighs
significantly against granting release.

      This Court is also taking into account the severity of COVID-19
incidence at FCI Fort Dix, where Mr. Benton is incarcerated. Examining
the publicly available data, FCI Fort Dix experienced large COVID-19
outbreaks in both November 2020 and January 2021. Since the beginning
of March, inmate active case numbers have been close to zero, though it
is unclear whether inmates are tested regularly. Staff case numbers have
been on the rise since January 2020 and there are currently two active
staff cases. See Pandemic Response Oversight, Dashboards of BOP
COVID-19 Cases (May 3, 2021), https://perma.cc/83TS-WCPE.
Additionally, the briefing indicates that Mr. Benton contracted COVID-
19 in January 2021 and has since recovered. ECF No. 139, PageID.3496.

        Though Mr. Benton’s risk of contracting COVID-19 at FCI Fort Dix
seems less significant now, and that factor informs this Court’s decision,
“it is the obligation of the Bureau of Prisons to ensure that those inmates
who do not qualify for compassionate release are housed in conditions
that genuinely reduce the risk of exposure to the virus.” United States v.
Brown, No. 2:18-CR-20293-TGB, 2021 WL 388465, at *3 (E.D. Mich. Feb.
4, 2021). Mr. Benton alleges that many inmates tested positive within his
housing block in December. ECF No. 136, PageID.3464. Additionally, FCI

                                    2
Fort Dix’s warden was reassigned to an administrative role in February
2021, and Mr. Benton alleges that this is due to his failure to sufficiently
address the health and well-being of the inmate population at Fort Dix.
ECF No. 138, PageID.3488.

      Having carefully considered all of the § 3553 factors, the Court
concludes that Mr. Benton is not eligible for compassionate release.
Nevertheless, the Bureau of Prisons has a responsibility to do more for
all individuals within its facilities, including making vaccines
immediately available to all inmates. The government highlights that the
Bureau of Prisons has begun vaccinating prisoners. According to its
website, 247 staff members and 1,481 of 2,786 inmates have received the
vaccine at FCI Fort Dix. See COVID-19 Vaccine Implementation (May 3,
2021), https://perma.cc/V6RZ-3UQH. Delivery of these vaccines to those
in prison, including Mr. Benton, must be a top priority.




                                     3
